DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 8/12/2022, Applicant, on 10/18/2022, amended Claims 1, 7-8, 10, 16-17, 19, and 21.  Claims 1, 5-10, and 14-21 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §103 – Applicant asserts that the combination of Dirac and Aerni does not teach the past and amended limitations of the claims by stating that every limitation is not taught, such as not generating a job value prediction. Examiner disagrees as Applicant uses piecemeal analysis and in response to applicant's arguments against both Dirac and Aerni individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dirac teaches training a machine learning model to generate job value predictions associated with a tenant as in [0037] where there is an initial machine learning model which is trained for the purposes of evaluating a job by a tenant as in [0043-44] where the models are trained, teaches receiving, based on the tenant/company receiving a job request from a customer as in [0056] where received requests by client for company/tenant, and live data associated with job request, wherein the job request comprises a request that the tenant perform a particular type of job for the customer as in [0042-45] where the realtime mls data about a job and client are received each task for a different and particular type of job, processing the live data to obtain the set of features associated with the job request comprises applying at least one of encoding techniques ([0042] code implemented by user defined or third-party functions such as [0172] dimensionality techniques are utilized in the process, applying the trained machine model to the set of features to generate a job value prediction associated with the job request as in [0045] where a processing plan for each job is predicted as above in a mult-tenant system as in [0048] and [0055], sending the generated job value prediction associated with the job request to the tenant as in [0078] where job value predictions are made from the model and [0079] sent to support scheduling of related jobs, processing the live data to obtain a set of features associated with the job, the set of features consumable by the trained model as in [0047] where the data is processed into features associated with the tasks/jobs from the trained model) and updating the trained machine learning model based at least in part on the generated job value prediction for the job to be performed by the tenant as in [0095] feedback is used to update the machine learning model as well as in [0096], it does not explicitly state that this is done during a preprocessing. Aemi teaches preprocessing of live data to obtain features as in [0047] where acquired data is pre-processed by the analysis system for use with machine learning and updating the trained machine learning model as in [0032] where it teaches updating of the machine learning model from values and tenant data, such as the task/job score to be used. This teaches the amended limitations of the Claims.
Therefore, the arguments are non-persuasive, the combination of Dirac and Aemi teaches the limitations and amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.
Arguments regarding 35 USC §101 – Examiner notes that there is a new 101 Alice rejection, as necessitated by amendment, as the preprocessing has been broadened and the updating of the trained model does not necessarily improve the model, as the updating stepped is based on the job value prediction associated with the job request, and it is unclear how this would improve the model or how this improvement is performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-10, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 10 is directed to the limitations to generate job value predictions associated with a tenant (Analyzing Information, an evaluation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction, i.e. assigning a task to a service provider/tenant; a Certain Method of Organizing Human Activity); receiving, based on the tenant receiving a job request from a customer, live data associated with the job request, wherein the job request comprises a request that the tenant perform a particular type of job for the customer (Collecting Information, an observation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); preprocessing the live data to obtain a set of features associated with the job request, the set of features consumable by the trained model (Analyzing the Collected Information, an evaluation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); applying the trained model to the set of features to generate a job value prediction associated with the job request (Analyzing the Analyzed Information, an evaluation; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); sending the generated job value prediction associated with the job request to the tenant (Transmitting the Analyzed Information, a judgment; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity);, and updating the trained machine learning model based at least in part on the generated job value prediction associated with the job request (Analyzing/Transmitting Information, a judgment; a Mental Process, Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for a Commercial Interaction but for the recitation of generic computer components.  That is, other than reciting a system, one or more processors, and a non-transitory computer-readable storage medium (Arguably the machine learning model but it is not being treated here as such), nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Commercial Interaction.  For example, receiving live data associated with a job request, wherein the job request comprises a request that the tenant perform a particular type of job for the customer encompasses a worker/scheduler in a company (a company is a tenant as per Applicant’s specification) receiving a work request to say fix this pool pump at the home, an observation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, these processes recite limitations for organizing and tracking information for a Commercial Interaction, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processors, and medium (and the learning model if taken as an additional element, but here is part of the abstraction) are all recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0057] Figure 4 is a block diagram illustrating an example of a computing device or computer system 400 which may be used in implementing the embodiments of the components of the network disclosed above. For example, the computing system 400 of Figure 4 may be the provider edge device discussed above. The computer system (system) includes one or more processors 402-406. Processors 402-406 may include one or more internal levels of cache (not shown) and a bus controller or bus interface unit to direct interaction with the processor bus 412. Processor bus 412, also known as the host bus or the front side bus, may be used to couple the processors 402-406 with the system interface 414. System interface 414 may be connected to the processor bus 412 to interface other components of the system 400 with the processor bus 412. For example, system interface 414 may include a memory controller 414 for interfacing a main memory 416 with the processor bus 412. The main memory 416 typically includes one or more memory cards and a control circuit (not shown). System interface 414 may also include an input/output (I/O) interface 420 to interface one or more I/O bridges or I/O devices with the processor bus 412. One or more I/O controllers and/or I/O devices may be connected with the I/O bus 426, such as I/O controller 428 and I/O device 440, as illustrated.”

	Which shows a generic computing system with no details of any particular features, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processors, etc., nor the receiving or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 19 contain the identified abstract ideas, with the additional elements of a computer-readable medium which is generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus the claims are not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Claims 5-9, 14-18, and 20-21 contain the identified abstract ideas, further narrowing them, with the additional elements of an interface and database as above which are generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus the claims are not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (U.S. Publication No. 2015/037,9072) in view of Aemi (U.S. Publication No. 2020/025,0587).

Regarding Claims 1, 10, and 19, Dirac teaches a method for predicting the value of a job, the method comprising: 
training a machine learning model to generate job value predictions associated with a tenant ([0037] the initial machine learning model is trained for the purposes of evaluating a job by a tenant);
receiving, based on the tenant/company receiving a job request from a customer ([0056] received requests by client for company/tenant), live data associated with job request, wherein the job request comprises a request that the tenant perform a particular type of job for the customer ([0042-45] realtime mls data about a job and client are received each task for a different and particular type of job)
processing the live data to obtain the set of features associated with the job request comprises applying at least one of encoding techniques ([0042] code implemented by user defined or third-party functions such as [0172] dimensionality techniques are utilized in the process);
applying the trained machine model to the set of features to generate a job value prediction associated with the job request ([0045] a processing plan for each job is predicted as above in a mult-tenant system as in [0048] and [0055]);
sending the generated job value prediction associated with the job request to the tenant ([0078] job value predictions are made from the model and [0079] sent to support scheduling of related jobs)
Although Dirac teaches processing the live data to obtain a set of features associated with the job, the set of features consumable by the trained model ([0047] the data is processed into features associated with the tasks/jobs from the trained model) and updating the trained machine learning model based at least in part on the generated job value prediction for the job to be performed by the tenant ([0095] feedback is used to update the machine learning model as well as in [0096], it does not explicitly state that this is done during a preprocessing.
Aemi teach preprocessing of live data to obtain features as in [0047] where acquired data is pre-processed by the analysis system for use with machine learning and
updating the trained machine learning model as in [0032] where it teaches updating of the machine learning model from values and tenant data, such as the task/job score to be used.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the processing of live data for use in a trained model of Dirac with the preprocessing of information for use in machine learning models of Aemi as they are analogous art along with the claimed invention which all teach solutions in multi-tenant systems to train learning models, and the combination would lead to an improved system which would increase the efficiency of the analysis of real time live tenant data as taught in [0040] of Aemi.
Examiner notes that Dirac teaches a system ([0173] system with processors), one or more processors, and a non-transitory computer/machine-readable storage medium ([0175] computer readable mediums and apparatuses). 
Regarding Claims 5 and 14, Dirac teaches wherein the trained model is a regression model ([0047] regression model) and the job value prediction for the job is a real number ([0053] real or integer number).
Regarding Claims 6, 15, and 20, Dirac teaches wherein the live data comprises one or more of an associated marketing campaign identification, a business unit identification, a job type identification, a job priority value, a call direction value, a call date value, a call script field, a job zip code field, a job latitude value, a job longitude value, a customer balance value, a customer credit card count, a customer bank account count, a customer invoice total value, a weather field, or a questionnaire data field, wherein the questionnaire data field is designed at least in part by the tenant ([0047-48] job types and identification, [0105] date and time, etc.).
Regarding Claims 7 and 16, Dirac teaches further comprising training a machine learning model to generate the trained model, wherein training the machine learning model comprises: 
receiving a historical dataset associated with the tenant, the historical dataset comprising a historical record of features associated with jobs performed by the tenant or one or more other tenants over a period of time ([0143-144] historical data is used such as the past data over a period of time in [0096]); 
generating a training dataset and a testing dataset from the historical dataset ([0145] training data set from historical data set in past as well as a testing dataset); 
training the machine learning model using the training dataset ([0145] both datasets are used to train the model) ; and 
testing and updating the machine learning model using the testing dataset ([0155] updating the model with the dataset).
Regarding Claims 8 and 17, Dirac teaches wherein the historical record of features associated with the job performed by the tenant comprises one or more of a job value total, job revenue, or profits for the jobs performed by the tenant or the one or more other tenants over a period of time ([0054] value over time is determined by the models for the time period [0069] for a [0113] value total).
Regarding Claims 9 and 18, Dirac teaches further comprising retraining the machine learning model on a regular scheduled basis ([0079] run every day, week, hour etc.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dirac (U.S. Publication No. 2015/037,9072) in view of Aemi (U.S. Publication No. 2020/025,0587) in further view of Homeyer (U.S. Publication No. 2019/002,6663).

Regarding Claim 21, Although the combination of Dirac and Aemi teaches further comprising, after applying the trained machine learning model to the set of features to generate the job value prediction for the job to be performed by the tenant receiving data associated with an actual job value associated with the job after the job has been completed by the tenant (As taught in the claims above the machine learning model is trained and associated with the job and as in [0045-51] this is based on the completed job), wherein updating the trained machine learning model based at least in part on the generated job value prediction for the job to be performed by the tenant and difference between the generated job value prediction for the job and the actual job value associated with the job (As taught in the claims above), it does not explicitly state retraining the machine learning model.
Homeyer teaches retraining the machine learning model based on differences in updated inputs and conditions as in [0047] which can be based on a task/job score as in [0088].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the updating of the machine learning model of the combination of Dirac and Aemi with the retraining of the machine learning model of Homeyer as they are all analogous art along with the claimed invention which all teach solutions in multi-tenant workflow systems to train learning models, it is old and well-known to retrain a model with updated values, and the combination would lead to an improved system which would decrease the errors based in the log records and thus increase accuracy of the system as taught in [0080] of Homeyer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200250587 A1
Aerni; Sarah et al.
FRAMEWORK FOR MULTI-TENANT DATA SCIENCE EXPERIMENTS AT-SCALE
US 20150379072 A1
DIRAC; LEO PARKER et al.
INPUT PROCESSING FOR MACHINE LEARNING
US 20200218800 A1
AKKINENI V et al.
Method for performing behavior analysis for computing device by computing system, involves comparing collected first behaviors associated with event with dataset indicating expected behaviors of computing device associated with event
US 20200184792 A1
PARK Y et al.
Risk management system for building security systems for assets such as buildings, building sites, building spaces, people, and cars, comprises one or more computer-readable storage media which is used to store a data structure
US 20200082810 A1
KNELLER H et al.
Method for mapping a customer journey in an interactive voice response system to a category from a categories list, involves building a directed graph by the processor based on multiple sample interactive voice response customer journeys
US 20190244267 A1
GUPTA V et al.
System for providing interactive quotes for artificial intelligence-based cost estimates, has hardware processor for generating multiple interactive quotes for relocation cost estimates utilizing machine learning model
US 20190034767 A1
LEVERICH J et al.
Method for facilitating data preprocessing for machine learning involves performing preprocessing operation based on preprocessing query to preprocess training set of data in accordance with set of preprocessing parameter values
US 20190026663 A1
BURTON J et al.
Estimating method of time to address software-issue reports in software project management computer system, involves causing computing device to display user interface that displays estimated duration of time or has visual attribute
US 20200303060 A1
Haemel; Nicholas et al.
DIAGNOSTICS USING ONE OR MORE NEURAL NETWORKS
US 20200218800 A1
SUN; Ruimin et al.
EVENT-TRIGGERED BEHAVIOR ANALYSIS
US 20200184792 A1
POURMOHAMMAD; Sajjad et al.
BUILDING RISK ANALYSIS SYSTEM WITH DYNAMIC MODIFICATION OF ASSET-THREAT WEIGHTS
US 20200166921 A1
LAVID BEN LULU; David et al.
SYSTEM AND METHOD FOR PROACTIVE REPAIR OF SUBOPTIMAL OPERATION OF A MACHINE
US 20200104401 A1
Burnett; Ricky Gene et al.
Real-Time Measurement And System Monitoring Based On Generated Dependency Graph Models Of System Components
US 20200097597 A1
Lourentzou; Ismini et al.
ON-DEMAND RELATION EXTRACTION FROM TEXT
US 20190333155 A1
Natesan Ramamurthy; Karthikeyan et al.
HEALTH INSURANCE COST PREDICTION REPORTING VIA PRIVATE TRANSFER LEARNING
US 20190043201 A1
Strong; Christina R. et al.
ANALYTIC IMAGE FORMAT FOR VISUAL COMPUTING
US 20190026663 A1
Homeyer; Andrew et al.
INFERRING TIME ESTIMATES IN WORKFLOW TRACKING SYSTEMS
US 20180322417 A1
Bendre; Nikhil et al.
Machine Learning with Distributed Training
US 20170124487 A1
Szeto; Kit Pang et al.
SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING MACHINE LEARNING MODEL TRAINING AND DEPLOYMENT WITH A ROLLBACK MECHANISM
US 20170124464 A1
Crabtree; Jason et al.
RAPID PREDICTIVE ANALYSIS OF VERY LARGE DATA SETS USING THE DISTRIBUTED COMPUTATIONAL GRAPH
US 20170098161 A1
Ellenbogen; Michael et al.
Augmented Machine Decision Making
US 20160034809 A1
TRENHOLM; WALLACE et al.
SYSTEM AND METHOD FOR NETWORK BASED APPLICATION DEVELOPMENT AND IMPLEMENTATION
US 10867328 B2
Rattner; Zachary et al.
Systems and methods for providing AI-based cost estimates for services
US 10847136 B2
Kneller; Hila et al.
System and method for mapping a customer journey to a category
US 10817757 B2
Sainani; Manish et al.
Automated data preprocessing for machine learning
US 10453103 B2
Miller; Robert L. et al.
Price estimation system


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/7/2022